Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 11 and 14 are objected to because of the following informalities:
Claim 11, line 1: “the computer controller’ should have been “the controller,” per claim 9
Claim 14, line 1: “imaging processing component” should have been “the imaging processing component” since it is believed to be the same one recited in claim 13

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Specifically, independent claims 1 and 16 recites, “the imaging component and the illumination component disposed within the housing parallel to the flat top surface” and Fig. 9 and paragraphs 9, 10, 20 and 50 have been cited as providing support.  (See the 3rd paragraph on page 8 of the 5/24/2021-filed response of the now-abandoned parent application 16/797,378.)  However, Fig. 9 and paragraphs 9, 10, 20 and 50 do not disclose such a configuration.  Respective dependent claims 5-15 and 17-20 are similarly rejected.  (Note: for examination purpose, the limitation “parallel to the flat top surface” will not be given patentable weight as it is considered new matter.)

Claim Interpretation - 35 USC § 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim limitations in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations in claims 1-15 that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) include the placeholders “system,” “component” and “controller’(such as “optical imaging system”, “imaging component” and “illumination component” in claim 1 and “controller” in claim 9) either expressly or by inheritance in the case of dependent claims.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) , it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2018/0045944) and Kawano et al. (US 2017/0044481).

Regarding claim 1 (and similarly claim 16), Suzuki discloses an apparatus comprising:
(a housing having) a flat top surface;
one or more apertures disposed in the flat top surface;
one or more optical imaging systems disposed (within the housing) horizontal and parallel to the flat top surface and configured to image a culture in a cell culture vessel placed on the flat top surface of the housing
[Figs. 2, 7, 9B, 12, 17A, 17B and paragraphs 50 (“…The specimen observation apparatus of the first embodiment and the specimen observation apparatus of the second embodiment both have a basic configuration of the specimen observation apparatus of the present embodiment”), 56 (“…A specimen S held in a container 10 is placed above the opening portion in the stage 4. Therefore, the illumination light is applied to the specimen S through the opening portion in the stage 4. When the specimen S is colorless and transparent, the illumination light applied to the specimen S is transmitted through the specimen S. The illumination light transmitted through the specimen S enters the reflection member 6”), 94 (“…a specimen observation apparatus 20 includes a mirror 21, an image pickup device 22, and an image processing device 23”), 104, 194 (“…A specimen observation apparatus 70 includes a plurality of observation units each including…an image pickup device 78”), 195 (“The number of the observation units is equal to the number of wells 81 included in one row in a microplate 80”).  Note that the stage 4 is a flat top surface and the opening portion an aperture.  While it is obvious that the basic configuration of the apparatus of Fig. 2 would have been enclosed in a housing, such a housing is expressly disclosed in Kawano, see the analysis below]
the one or more optical imaging systems each comprising an imaging component and an illumination component that share an aperture of the one or more apertures disposed in the flat top surface
[Figs. 1, 2 and paragraphs 53 (“The illumination light emitted from the light source 2 enters the illumination optical system 3…configured by a light collecting optical system 7 and an objective lens 8…objective lens 8 forms the imaging optical system 5 together with a tube lens 11. In this manner, the objective lens 8 is used in common with the illumination optical system 3 and the imaging optical system 5”), 93 (“FIG. 2 is…the second embodiment. The same configuration as in FIG. 1 is denoted by the same number”), 94 (“…specimen observation apparatus 20 includes a mirror 21, an image pickup device 22… in addition to the above-mentioned basic configuration”).  Note: since the illumination system (comprising refs. 2, 7, 8 and 9 of Fig. 2) and the imaging system (comprising refs. 8, 9, 11, 21 and 22 of Fig. 2) shares objective lens 8, they are on the same plane (the top surface of objective lens 8) that is parallel to the bottom surface of stage 4.  See also Fig. 12 (refs. 71-light source, 76-objective lens, 77-tube lens, 78-image pickup device), again the objective lens 76 is shared and its top surface is a plane parallel to the bottom surface of the microplate]
wherein the illumination component configured to direct light at an oblique angle to a surface above the culture in the cell culture vessel such that the light is reflected off of the surface such as to illuminate the culture from a side opposite the imaging component
[Figs. 1 (ref. 6), 7 (ref. 6), 17B (ref. 91a) and paragraphs 103, 104 (“…The illumination optical system 40 is disposed such that the optical axis of the illumination optical system 40 intersects with the optical axis of the objective lens 8 (imaging optical system) at the position of the specimen S”), 228 (“…a reflection region 91a is formed on the inner side of the protection member 91. When using the specimen storage unit shown in FIG. 17B, the reflecting member 6 shown in FIG. 1 may be omitted since the reflection region 91a works as a substitute of the reflecting member”)]

	Suzuki further discloses reflecting the light from a bottom surface of a cell culture vessel.  [See: Fig. 17B (ref. 91a) and paragraph 228 (“…When using the specimen storage unit shown in FIG. 17B, the reflecting member 6 shown in FIG. 1 may be omitted since the reflection region 91a works as a substitute of the reflecting member”)]

	Suzuki does not expressly disclose the following, which are taught by Kawano:
a housing (that has a flat top surface and encloses one or more optical imaging system)
[Fig. 1 and paragraph 19 (“…in FIG. 1, the culturing observation apparatus 1 according to this embodiment includes: a base 2 on which a culturing container C…is installed; and a light source portion 3, an image-acquisition portion 4, a transmitting portion 5, and a control portion 6 that are provided in the base 2”).  Note that the base 2 is considered a housing.  Note further that Suzuki discloses using a flat top surface with opening portion(s)]
wherein the surface reflecting the light is a bottom surface of a second cell culture vessel stacked on top of the cell culture vessels placed on the flat top surface of the housing
[Fig. 6 (ref. C) and paragraph 56 (“…a plurality of culturing containers C are arranged in a stacked state”).  Note that reflecting from a bottom surface of a vessel is disclosed by Suzuki as discussed above.  The applied disclosure of Kawana teaches stacking multiple vessels.  When the containers (i.e., vessels) of Suzuki (see Fig. 17B, ref. 50) are stacked as per the teaching of Kawano, the bottom of a container become the top surface of the contain immediately beneath it, as the apparatus of Suzuki requires a reflecting surface such as 91a to work, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the bottom surface of Suzuki’s container so that it can reflects light the way the surface 91a does]
 
	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Suzuki with the teaching of Kawano by using a housing.  The reasons for doing so at least would have been to contain necessary components for observing cell samples, as Kawano indicates in
paragraph 19.

Regarding claim 5, the combined invention of Suzuki and Kawano further discloses:
the imaging component being disposed in the housing offset from one of the apertures in the top surface of the housing, further comprising: a mirror located directly underneath the aperture and angled to direct light from the culture to the imaging component.
[Suzuki: Fig. 2 (especially refs. 21 and 23) and paragraph 93]

Regarding claim 6, the combined invention of Suzuki and Kawano further discloses:
the imaging component having a focal length fixed to image the culture in the cell culture vessel placed directly on the top surface of the housing
[Suzuki: Figs. 1, 2 and paragraphs 53 (“…the objective lens 8 forms the imaging optical system 5 together with a tube lens 11. In this manner, the objective lens 8 is used in common with the illumination optical system 3 and the imaging optical system 5”), 61 (“…an image of the specimen S is clearly formed at a position P…That is, an in-focus image of the specimen S is formed at the position P”).  Note that the imaging optical system 5 has a fixed focal length]

Regarding claim 8, the combined invention of Suzuki and Kawano further discloses:
the illumination component configured to vary the oblique angle such as to illuminate cultures located in cell culture vessels stacked on the cell culture vessel placed directly on the top surface of the housing
[Suzuki: Figs. 2, 9B, 17B and paragraphs 93 (“FIG. 2 is…the second embodiment. The same configuration as in FIG. 1 is denoted by the same number”), 94 (“…specimen observation apparatus 20 includes a mirror 21, an image pickup device 22… in addition to the above-mentioned basic configuration”), 228 (“…a reflection region 91a is formed on the inner side of the protection member 91. When using the specimen storage unit shown in FIG. 17B, the reflecting member 6 shown in FIG. 1 may be omitted since the reflection region 91a works as a substitute of the reflecting member”).  
Per the analyses of claims 1, 3 and 4.  Note that the illumination system (comprising Fig. 2, refs. 2, 7, 8 and 9) is at an oblique angle.  Note further that per the analysis of claim 4, Takano teaches moving light source around to image samples in different containers (i.e., vessels).  See, for example, Fig. 6 and 7 and paragraph 56 (“…in FIGS. 6 and 7…a plurality of culturing containers C are arranged in a stacked state ”), 59 (“The movable portion 21 supports the light source portion 3 that emits the illumination light”).  The embodiment shown in Fig. 7 of Suzuki requires the illumination component to be at an oblique angle in order to illuminate the sample.  When the samples are in different positions in the same or different stacked vessels, the angle obviously need to be changed in order to illuminate those different samples and at least because of this reason one of ordinary obviously would have varied the oblique angles based on the samples to be illuminated]

Regarding claim 9, the combined invention of Suzuki and Kawano further discloses a communications interface and a controller.  [See Kawano: Fig. 1 (refs. 5, 6) and paragraphs 27 (“The transmitting portion 5 is configured so as to wirelessly transmit an image”), 28 (“…the control portion 6…is configured so as to periodically operate the light source portion 3, the image-acquisition portion 4, and the transmitting portion 5”).]

Note that while the combined invention of Suzuki and Kawano does not expressly disclose a power source, Official Notice is taken that using a power source in an apparatus was well known prior to the effective filing date of the claimed invention and the reason for using it at least would have been to supply power to various components (such as the illumination, communications, etc.) that requires power to operate.

Regarding claim 10, the combined invention of Suzuki and Kawano further discloses:
the controller receiving commands via the communication interface to image cultures located in one or more cell culture vessels stacked on the top surface of the housing
[Kawano: Fig. 1 and paragraph 32 (“Once culturing is started, a schedule that is set in advance in accordance with the clock result of the timer is followed, thus operating the light source portion 3 by means of the control portion 6, turning on the LED light sources 3a, and capturing an image by using the image-acquisition device 4b”).  Note that while not expressly disclosed, Official Notice is taken that a controller receiving commands (such as a schedule) via a communication interface was well known prior to the effective filing date of the claimed invention so as to perform a desired task such as image acquisition]

Regarding claims 11, the combined invention of Suzuki and Kawano further discloses:
the controller transmitting images from the one or more optical imaging systems via the communications interface
[Kawano: Fig. 1 and paragraph 38 (“…the image acquired by the image-acquisition device 4b is transmitted to the transmitting portion 5 from the control portion 6, thus being externally transmitted by the transmitting portion 5”)]

Regarding claim 12, the combined invention of Suzuki and Kawano further discloses:
an image processing component for processing of images collected from the one or more optical imaging systems
[Suzuki: Fig. 2 (ref. 23) and paragraphs 96 (“…The acquired image data of the specimen S is sent to the image processing device 23”), 97 (“In the image processing device 23, various kinds of processing are performed with use of the image data of the specimen S and an observation image signal is generated”)]

Regarding claim 13, the combined invention of Suzuki and Kawano further discloses:
the imaging processing component analyzing images collected from the one or more optical imaging systems to determine confluence of cell cultures located in one or more cell culture vessels stacked on the top surface of the housing
[Suzuki: Figs. 2 -4 and paragraphs 97 (“In the image processing device 23, various kinds of processing are performed with use of the image data of the specimen S and an observation image signal is generated”), 98 (“The electronic image of the specimen obtained by the specimen observation apparatus of the second embodiment is illustrated in FIG. 3 and FIG. 4”)]

Regarding claim 15, the combined invention of Suzuki and Kawano further discloses:
the imaging process component configured to transmit the results of the image analysis via the communications interface
[Kawano: Fig. 1 and paragraph 38 (“…the image acquired by the image-acquisition device 4b is transmitted to the transmitting portion 5 from the control portion 6, thus being externally transmitted by the transmitting portion 5”)  Note that while not expressly disclosed, Official Notice is taken that transmitting processing result via a communication interface was well known prior to the effective filing date of the claimed invention so as to perform a desired task such as image acquisition]

Regarding claims 17 and 18, the combined invention of Suzuki and Kawano further discloses:
(claim 17) collecting images of the cell culture from one or more of the optical imaging systems
(claim 18) further comprising transmitting the collected image via a communications interface
[Kawano: Fig. 1 and paragraph 38 (“…the image acquired by the image-acquisition device 4b is transmitted to the transmitting portion 5 from the control portion 6, thus being externally transmitted by the transmitting portion 5”)]

Regarding claim 19, the combined invention of Suzuki and Kawano further discloses:
analyzing the collected images using an image processing component, the image processing component configured to detect cell confluence in the cell culture
[Per the analyses of claims 16 (base claim) and 12 (containing the same limitation)]

>>><<<
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2018/0045944) and Kawano et al. (US 2017/0044481) as applied to claims 1, 5, 6, 8-13 and 15-19 and further in view of Clark (US 2013/0038727).

Regarding claim 7, the combined invention of Suzuki and Kawano discloses all limitations of its parent claim 5 but not expressly the following, which is taught by Clark:
the imaging component having a movable focal length which may be adjusted to image cultures located in cell culture vessels stacked on the cell culture vessel placed directly on the top surface of the housing
[Figs. 1, 2 and paragraphs 69 (“Camera 24 preferably has lens 25 with image magnification capabilities…and an auto focus capability with optional remote user control. The imaging sensor pod 20 preferably includes multiple fixed cameras 24”), 74 (“…the cameras automatically focuses on each spatial location and acquire successive images automatically”)]

Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Clark as set forth above.  The reasons for doing so at least would have been to be able to focus on each location where there is a sample to be imaged, as Clark indicates in paragraph 74.

>>><<<
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2018/0045944) and Kawano et al. (US 2017/0044481) as applied to claims 1, 5, 6, 8-13 and 15-19 and further in view of Long et al. (US 2008/0082468).

Regarding claim 14, the combined invention of Suzuki and Kawano discloses all limitations of its parent claim 13 but not expressly the following, which is taught by Long:
the imaging processing component comprising one or more machine learning models trained to determine cell confluence from images
[Figs. 1a, 1b and paragraph 88 (“Referring to FIG. 1a, in one embodiment, the machine vision component identifies cells in a culture using algorithms derived based on machine learning techniques, such as…Support Vector Machines (SVM)”).  Note that once the cells are recognized, their confluence is determined.]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Long as set forth above.  The reasons for doing so at least would have been to address cell detection-related issues Long discussed in paragraphs 5-9. 

Claim 20 is similarly analyzed and rejected as per the analyses of claims 16 (base claim) and 14 (containing the same limitation).

Conclusion and Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        November 5, 2022